Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to supplemental amendment filed 01/18/2022. Claims 1-20 were pending. Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“during a real-time operation of the vehicle, dynamically generates an execution schedule for executing a subset of each of the plurality of distinct application requests based on (1) the expected computing resource expenditure data for each one application request and (2) the current state data for the vehicle, wherein the onboard computing system dynamically generates the execution schedule by selecting an optimization algorithm according to the operation mode from a plurality of optimization algorithms that are separately tailored to optimize scheduling for different operation modes of the vehicle to perform the scheduling”
as stated claims 1 and 12. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-20 indicated claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kumar et al., “Integrating On-board Diagnostics Speed Data with Sparse GPS Measurements for Vehicle Trajectory Estimation”, SICE Annual Conference 2013, September 14-17, 2013, Nagoya University, Nagoya, Japan.
Miller et al., US 2019/0034246 A1: System of operating autonomous device using energy-aware firmware which determines energy state of energy source and energy cost for executing script, and generates execution instructions indicating whether or not to execute script.
Brown et al., US 2013/0246511 A1: Application execution system for hosting and executing large numbers of heterogeneous applications, has application servers with instructions for loading primed application from non-volatile storage into volatile storage for execution.
Hutcheson et al., US 2018/0208195 A1. Method for changing automated driving behavior of self-driving vehicle, involves adapting self-driving parameter of self-driving vehicle in responsive to determination of change in aggregate collision risk score.
Khan et al., US 11077873 B2: Machine learning system for train route optimization applied to freight transportation system, has machine learning module to prioritize schedules by applying business rule to multiple schedules, and provide prioritized list of schedules; Claim 1.
Saloner et al., US 2015/0046073 A1: Distributed transportation control system for vehicles of transportation route, has each in-vehicle controller having spatial positioning device to collect status data such as position and velocity data of individual vehicle; Claim 23.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446